Citation Nr: 0204445	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Vetearns 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, dated in March and April 2001.  In the March 
2001 rating decision, the RO denied entitlement to a rating 
in excess of 10 percent for the veteran's service-connected 
bilateral hearing loss.  In the April 2001 rating decision, 
the RO denied the veteran's application to reopen a claim for 
service connection for a bilateral foot disability on the 
basis that no new and material evidence had been submitted.

In January 2002, the veteran presented hearing testimony 
before the undersigned Board member at the Pittsburgh, 
Pennsylvania, RO.  A transcript of that testimony has been 
incorporated into the claims file.

At the January 2002 hearing, the veteran raised a new issue 
of entitlement to service connection for a brain growth as 
secondary to his service-connected bilateral hearing loss.  
This matter has not been developed for appellate review and 
is referred to the RO for appropriate action.

As to the issue of entitlement to an increased rating for 
bilateral hearing loss, the Board is taking additional 
development pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  In April 1992, the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a bilateral foot disability; 
the veteran did not appeal this decision and it is final.

3.  Evidence received since the April 1992 rating decision 
includes evidence that is  cumulative and not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a bilateral 
foot disability.

4.  Bilateral flattening of the arches with associated callus 
formation and hyperkeratotic lesions are not attributable to 
service.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision denying the veteran's 
application to reopen a claim for service connection for a 
bilateral foot disability on the basis that new and material 
evidence had not been submitted is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §20.1103 (2001).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a bilateral foot disability has 
not been submitted, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The Act 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In this case, the record reflects that the veteran was 
informed in the April 2001 rating decision and November 2001 
statement of the case of the requirements to reopen his claim 
for service connection for a bilateral foot disability as 
well as the requirements for establishing service connection.  
He has also been informed of the evidence considered by the 
RO and the evidence necessary to substantiate his claim.  
Moreover, the record reflects that the RO has attempted to 
comply with the VCAA (see April 2001 rating decision) and has 
obtained all identified medical records regarding this claim.  
Neither the veteran nor his representative have identified 
any existing evidence or information which could be obtained 
regarding this claim.  

It should be noted that in reopening a claim for service 
connection, nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. 
§ 5103A(f) (West Supp. 2001).

It is also pertinent to note that the regulation pertaining 
to the definition of new and material has been amended.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

The veteran's pre-induction report of medical history wherein 
he indicated that he had foot problems; however, the pre-
induction physical examination report was silent for foot 
pathology.  Service medical records show that he was seen 
numerous times for calluses on both feet, beginning less than 
one month after induction, and was placed under the care of 
podiatry.  A January 1961 service medical record shows that 
reduction of bilateral plantar metatarsal hyperkeratosis was 
performed and transverse supports were prescribed.  A March 
1961 medical entry notes "Built up transverse supports[.]  
Reduction plantar supports".  A September 1961 service 
medical record indicates that arch supports were not helping 
much and that the veteran had callous formation on plantar of 
both feet.  An October 1992 service medical record notes 
"callosities by flat foot" and shows that a profile was 
requested.  "Metatarsal arch flattening with callous 
production[,] not considered disqualifying", is reflected on 
an April 1961 reenlistment examination report.  The veteran 
had a normal clinical evaluation of his feet at his April 
1964 separation examination.

During a VA examination in July 1964, no foot pathology was 
reported on examination.

In a September 1964 rating decision, the RO denied 
entitlement to service connection for a bilateral foot 
condition on the basis that no such condition was found on 
examination.

In an August 1984 statement, S.P. Barua, M.D., an orthopedic 
physician, said that in 1971 the veteran was advised to go to 
a shoe facility for metatarsal pads to relieve the pressure 
created by corns and callouses.  He also said that the corns 
and calluses were created by dropped metatarsal and opined 
that the condition of dropped metatarsal originated in the 
military.

In a June 1985 Board decision, the Board denied the veteran's 
claim of entitlement to service connection for a bilateral 
foot disability.

In January 1992, the veteran filed an application to reopen a 
claim for service connection for a bilateral foot disability.

In a March 1992 statement, the veteran said that he had corns 
and a metatarsal arch problem brought on by improper fitting 
boots and shoes in basic training.  He said that he received 
treatment for this in February 1961 with reduction and 
traverse supports.

The veteran underwent a VA foot examination in April 1992.  
The diagnosis given was "[Veteran] has history of metatarsal 
arch flattening and wears special arch supports at this time 
which give him good relief of his symptoms and he has no 
current pain, and his gait is normal.  The functions status 
is relatively intact."

In an April 1992 rating decision, the RO denied the veteran's 
application to reopen a claim for service connection for a 
bilateral foot disability on the basis that no new and 
material had been submitted.

In a June 1999 statement, the veteran said that for nearly a 
month in basic training he was forced to wear boots that were 
too small and caused his foot problems.  

VA progress notes show that the veteran was seen in the 
podiatry clinic in June and November 2000 and was treated for 
debridement of deformed nails and trimming and cutting of 
hyperkeratotic lesions.

In a statement received by the RO in March 2001, the veteran 
requested that his claim for service connection for a 
bilateral foot disability be reopened and that his medical 
records from a VA medical center in Oakland be obtained.

Outpatient VA treatment records were subsequently received 
from a VA medical facility in Pittsburgh, Pennsylvania, 
showing that the veteran was treated in the podiatry clinic 
in March 2001.  The March 2001 record indicates that the 
veteran was upset at not being able to get inserts for his 
shoes which he considered necessary for foot comfort.  It 
also states that "[the veteran] relates that he developed 
his foot problems when he was in the military in 1961, and 
shows some evidence of flattening of the metatarsal arch, 
from his records dating back to his active military 
service."  This record further states that there were 
hyperkeratotic lesions, sub first and fifth bilaterally that 
were of long-standing duration.  The examiner stated that the 
veteran would benefit from orthotics, with metatarsal relief, 
in an attempt to reduce the pressure so that he could 
ambulate well between visits.

In April 2001, the RO denied the veteran's application to 
reopen a claim for service connection for a bilateral foot 
disability on the basis that no new and material evidence had 
been submitted.

An invoice from a shoe facility was received in January 2002 
showing that the veteran received metatarsal pads in May 
2001.

At a hearing at the RO before the undersigned Board member in 
January 2002, the veteran testified that he had been issued 
the wrong size shoes in service and had to wait a month 
before seeing a podiatrist.  He said that only at that time 
had he been issued inserts for his shoes as well as new 
shoes, but that the damage had already been done.  He said 
that he had been receiving treatment by VA for his feet for 
37 years.  He said that the treatment consisted of trimming 
his corns and calluses.  He also said that he had been making 
his own arch supports for 30 years and that the first time he 
was ever prescribed supports for his feet was six months 
earlier. 

Analysis

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

In an April 1992 decision, the RO denied the veteran's 
application to reopen a claim for service connection for a 
bilateral foot disability on the basis that new and material 
evidence had not been submitted.  This decision was not 
appealed and is final.  38 C.F.R. §§ 20.200, 20.1103 (2001).  
In order to reopen this finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence on record in April 1992 included the veteran's 
service medical records showing repeat treatment for 
calluses, treatment for hyperkeratosis, as well as a notation 
of "metatarsal arch flattening [with] callous production."  
The evidence also includes the veteran's statements that his 
feet problems were caused by improper fitting shoes, a VA 
examination report in 1964 showing no foot disability, and a 
subsequent private medical record in 1984 relating the 
veteran's dropped metatarsal condition to service.

The pertinent medical evidence added to the record since the 
April 1992 rating decision consists of hearing testimony and 
VA outpatient records.  The veteran's testimony in 2002 as to 
having foot problems since service is essentially cumulative 
of earlier statements that he made prior to 1992 which the RO 
considered in 1992.  Thus, it is not new evidence.  
Furthermore, the VA outpatient records submitted after 1992 
(some of which are duplicates), include a not previously 
reviewed record dated in March 1991 that is new to this 
claim.  Specifically, this March 1991 VA podiatry record 
contains a notation by the examiner that "The [veteran] 
relates that he developed his foot problems when he was in 
the military in 1961, and shows some evidence of flattening 
of the metatarsal arch, from his records dating back to his 
active military service."  He was found to have 
hyperkeratotic lesions, sub first and fifth, bilaterally, of 
longstanding duration.  While this statement is new, it is 
not material and merely reiterates the statements made by the 
veteran to his physicians  in the past.  In short, the fact 
that this record has not previously been considered by the RO 
makes it new, however, it is not material, because it only 
serves to paraphrase statements made by the veteran in the 
past; and only reaffirms diagnoses rendered in the past.  
This statement does not go to the essence of the claim, i.e., 
whether the veteran's present foot disability is causally 
related to service.  Thus, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Having determined that no new and material evidence has been 
added to the record since April 1992, the veteran's claim of 
service connection for a bilateral foot disability is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
claim of service connection for a bilateral foot disability 
is not reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

